Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that dismissed the appeal from so much of the Supreme Court order as directed that the video recording of all future depositions be at appellant’s attorney’s expense, dismissed upon the ground that as to that part of the Appellate Division order, appellant is not a party aggrieved; motion for leave to appeal otherwise dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.